COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jusden A. Kukowski, Jesse David Hartung d/b/a H & H Hauling, Inc
                          and H & H Hauling, Inc. v. Bryce G. Burton

Appellate case number:    01-14-00129-CV

Trial court case number: 13CV1174

Trial court:              56th District Court of Galveston County

      The Motion for Extension of Time to File Brief filed by Bryce Burton on April 10, 2014
is GRANTED. Appellee’s brief is due on May 7, 2014.
       On April 1, 2014, appellants Jusden A. Kukowski, Jesse David Hartung D/B/A H&H
Hauling, Inc. and H&H Hauling, Inc. filed a Motion for Stay of Trial Court Proceedings. Upon
review of the motion and the Response of Bryce Burton, the motion is GRANTED, in part.
       All discovery directed towards appellants is stayed pending the outcome of this appeal,
with the exception of:
       1. Discovery related to the spoliation issue and
       2. Written discovery.
The submission of a trial preparation order along with any attachment is also stayed.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: April 14, 2014